Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6, 8-14, and 16-21 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” and “mathematical concepts” without significantly more. 
	The claims recite: 

		debriefing components

		user interface

		detect

		selection

		predictive algorithm

		identify

		training

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A computing system comprising …” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

a storage configured to store debriefing components; and

a processor configured to

build, via a framework, an execution pipeline for training a machine learning model based on commands that are input via a user interface,

detect, via the user interface, a selection of a predictive algorithm included within the machine learning model, 

identify a type of the predictive algorithm from among a plurality of different types stored in a catalog of the framework, 

identify, via a pipeline compiler, standard debriefing components that are to be executed for the type of the predictive algorithm and custom debriefing components that are to be executed for the type of the predictive algorithm based on a hierarchical arrangement of declarations included in the catalog,

determine, via the pipeline compiler, a first subset of processing nodes within the execution pipeline to execute the standard debriefing components and a second subset of processing nodes within the execution pipeline to execute the custom debriefing components based on different output port descriptors of the first and second subsets of processing nodes stored in the catalog, 

distribute execution of the standard debriefing components to a the first subset of processing nodes within a runtime environment of the execution pipeline and distribute execution of the custom debriefing components to the second subset of processing nodes within the runtime environment of the execution pipeline, respectively,   

execute the machine learning model in the runtime environment and train the executing machine learning model based on input training data via the runtime environment,

execute the first and second subsets of processing nodes of the execution pipeline within the runtime environment, respectively, which query the executing machine learning model during training and extract standard debrief values and custom debrief values, respectively; and 

display the standard debrief values and the custom debrief values via the user interface.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor/processing nodes
	(2) A storage
	(3) A user interface
	(4) A machine learning model
	(5) A pipeline compiler

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] The schema is applicable for all runtimes supporting tabular schema. The schema may be flexible and evolving enough to capture standard debrief (which can be extended gradually) and custom debrief (per node). The schema may support structured and non structured data (e.g., curve images produced by R node). The schema may be simple and portable across different storage systems (e.g., tabular and stream types are the minimum requirements, no strong assumption on the support of lock, foreign key, integrity constraint, concepts, etc.). The scheme may be easy to query with reasonable response time (no complex SQL statement to extract the raw information with a ton of join paths) and may be concurrent friendly and roughly lock free.


[0054] The input / output 630 may include ports for receiving data therein and for outputting data to an external device such as an embedded display of the computing system 600, an externally connected display, a display connected to the cloud, another device, and the like. For example, the input / output 630 may include a port, an interface, a cable, a wire, a board, and/or the like, with input/output capabilities. The network interface 610, the input / output 630, or a combination thereof, may interact with applications executing on other devices. The storage device 640 is not limited to a particular storage device and may include any known memory device such as RAM, NRAM, ROM, hard disk, and the like, and may or may not be included within the cloud environment. The storage 640 may store software modules or other instructions which can be executed by the processor 620 to perform the method 500 shown in FIG. 5.

This “storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

This “user interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0013] A predictive model may be trained (e.g., through machine learning) using historical data and may be used to provide a prediction based on new/live data. Predictive models can be applied to various domains such as supply chain, weather, machine/equipment assets, maintenance, law enforcement, and the like. The predictive model may be trained based on patterns, trends, anomalies, and the like, identified within historical data. Predictive models have various types, for example, classification models, regression models, time-series models, clustering models, and the like. When creating a predictive model, a user may specify an input dataset, a target variable, and maybe other variables for the predictive model to explore. These settings are used to train the predictive model. Training is a process that uses a machine learning algorithm (i.e., a predictive algorithm) to explore relationships in the input dataset and find the best combinations for making predictions. The result is a formula (i.e., a machine learning model) that can be applied to a new dataset to obtain predictions.



[0025] FIG. 2B illustrates a subsequent state of the user interface 200B where a user has selected the predictive algorithm field 231 for inserting a type of predictive algorithm associated with the algorithm node 223. In this example, the auto classification algorithm is selected from among a list of multiple types of machine learning algorithm types such as classification, regression, clustering, time-series, data preparation, and the like. The user has also set the partition 222 node as the input for the algorithm 223. According to various embodiments, upon selection of the auto classification option 233, the framework may automatically identify debriefing components for the predictive algorithm node 223 based on a type of the predictive algorithm selected from the list in the field 231. Furthermore, although not shown, the framework may establish processing for generating the outputs of the debriefing components based on the model pipeline shown within the workspace 220.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “pipeline compiler” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018] The predictive algorithms have declarations stored in metadata of a catalog that identifies debrief components per algorithm type. A pipeline compiler component may determine, in a generic fashion and based on the request/process declarative annotations, the most appropriate debrief processor nodes to handle the debrief item evaluation delegated by the predictive algorithm to complete the model pipeline with operations to provide such debrief items. Several processor nodes (or agents) can be enrolled and combined (union operation) to address a particular debrief request types.

This “pipeline compiler” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processor/processing nodes
	(2) A storage
	(3) A user interface
	(4) A machine learning model
	(5) A pipeline compiler

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “storage” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] The schema is applicable for all runtimes supporting tabular schema. The schema may be flexible and evolving enough to capture standard debrief (which can be extended gradually) and custom debrief (per node). The schema may support structured and non structured data (e.g., curve images produced by R node). The schema may be simple and portable across different storage systems (e.g., tabular and stream types are the minimum requirements, no strong assumption on the support of lock, foreign key, integrity constraint, concepts, etc.). The scheme may be easy to query with reasonable response time (no complex SQL statement to extract the raw information with a ton of join paths) and may be concurrent friendly and roughly lock free.


[0054] The input / output 630 may include ports for receiving data therein and for outputting data to an external device such as an embedded display of the computing system 600, an externally connected display, a display connected to the cloud, another device, and the like. For example, the input / output 630 may include a port, an interface, a cable, a wire, a board, and/or the like, with input/output capabilities. The network interface 610, the input / output 630, or a combination thereof, may interact with applications executing on other devices. The storage device 640 is not limited to a particular storage device and may include any known memory device such as RAM, NRAM, ROM, hard disk, and the like, and may or may not be included within the cloud environment. The storage 640 may store software modules or other instructions which can be executed by the processor 620 to perform the method 500 shown in FIG. 5.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0013] A predictive model may be trained (e.g., through machine learning) using historical data and may be used to provide a prediction based on new/live data. Predictive models can be applied to various domains such as supply chain, weather, machine/equipment assets, maintenance, law enforcement, and the like. The predictive model may be trained based on patterns, trends, anomalies, and the like, identified within historical data. Predictive models have various types, for example, classification models, regression models, time-series models, clustering models, and the like. When creating a predictive model, a user may specify an input dataset, a target variable, and maybe other variables for the predictive model to explore. These settings are used to train the predictive model. Training is a process that uses a machine learning algorithm (i.e., a predictive algorithm) to explore relationships in the input dataset and find the best combinations for making predictions. The result is a formula (i.e., a machine learning model) that can be applied to a new dataset to obtain predictions.



[0025] FIG. 2B illustrates a subsequent state of the user interface 200B where a user has selected the predictive algorithm field 231 for inserting a type of predictive algorithm associated with the algorithm node 223. In this example, the auto classification algorithm is selected from among a list of multiple types of machine learning algorithm types such as classification, regression, clustering, time-series, data preparation, and the like. The user has also set the partition 222 node as the input for the algorithm 223. According to various embodiments, upon selection of the auto classification option 233, the framework may automatically identify debriefing components for the predictive algorithm node 223 based on a type of the predictive algorithm selected from the list in the field 231. Furthermore, although not shown, the framework may establish processing for generating the outputs of the debriefing components based on the model pipeline shown within the workspace 220.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “pipeline compiler” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018] The predictive algorithms have declarations stored in metadata of a catalog that identifies debrief components per algorithm type. A pipeline compiler component may determine, in a generic fashion and based on the request/process declarative annotations, the most appropriate debrief processor nodes to handle the debrief item evaluation delegated by the predictive algorithm to complete the model pipeline with operations to provide such debrief items. Several processor nodes (or agents) can be enrolled and combined (union operation) to address a particular debrief request types.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

wherein the execution pipeline comprises a plurality of processing nodes linked together to form a data flow which includes a training data set node and a node for the predictive algorithm.

	Applicant’s Claim 2 merely teaches a data flow which includes a training data set node and a node for the predictive algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

wherein different debriefing components are identified for each type of predictive algorithm from among a plurality of possible types of predictive algorithms stored in the catalog.

	Applicant’s Claim 3 merely teaches different debriefing components, which are “identified”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

wherein the plurality of types of predictive algorithms include a regression type, a classification type, and a clustering type.

	Applicant’s Claim 4 merely teaches a plurality of types of predictive algorithms that include a regression type, a classification type, and a clustering type. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein the custom debriefing components are dynamically identified from stored debriefing components based on declarations within catalog metadata associated with the predictive algorithm.

	Applicant’s Claim 5 merely teaches debriefing components that are “identified”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

wherein, when executed, the standard debriefing components comprise one or more of graphs, key performance indicators (KPIs), and variable information of the predictive algorithm with respect to a prediction performed by the predictive algorithm.

	Applicant’s Claim 6 merely teaches graphs, key performance indicators (KPIs), and variable information. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

wherein the processor is further configured to identify the custom debriefing components based on a hierarchical relationship between declared algorithm groups included in the catalog.

	Applicant’s Claim 8 merely teaches generation of values for the debriefing components. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “9. A method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 9 that recite abstract ideas?

	YES. The following limitations in Claim 9 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

building, via a framework, an execution pipeline for training a machine learning model based on commands that are input via a user interface;

detecting, via the user interface, a selection of a predictive algorithm included within the machine learning model;

identifying a type of the predictive algorithm from among a plurality of different types stored in a catalog of the framework;

identifying, via a pipeline compiler, standard debriefing components that are to be executed for the type of the predictive algorithm and custom debriefing components that are to be executed for the type of the predictive algorithm based on a hierarchical arrangement of declarations included in the catalog;

determining, via the pipeline compiler, a first subset of processing nodes within the execution pipeline to execute the standard debriefing components and a second subset of processing nodes within the execution pipeline to execute the custom debriefing components based on different output port descriptors of the first and second subsets of processing nodes stored in the catalog, US Patent Application No. 16/190,518 Amendment in Response to July 1, 2022 Final Office Action 

distributing execution of the standard debriefing components to the first subset of processing nodes within a runtime environment of the processing nodes within the runtime environment of the execution pipeline, respectively; 

executing the machine learning model in the runtime environment and training the executing machine learning model based on input training data via the runtime environment;

executing the first and second subsets of processing nodes of the execution pipeline within the runtime environment, respectively, which query the executing machine learning model during training and extract standard debrief values and custom debrief values, respectively; and

displaying the standard debrief values and the custom debrief values via the user interface.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processing node
	(2) A user interface
	(3) A machine learning model
	(4) A pipeline compiler

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

This “user interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0013] A predictive model may be trained (e.g., through machine learning) using historical data and may be used to provide a prediction based on new/live data. Predictive models can be applied to various domains such as supply chain, weather, machine/equipment assets, maintenance, law enforcement, and the like. The predictive model may be trained based on patterns, trends, anomalies, and the like, identified within historical data. Predictive models have various types, for example, classification models, regression models, time-series models, clustering models, and the like. When creating a predictive model, a user may specify an input dataset, a target variable, and maybe other variables for the predictive model to explore. These settings are used to train the predictive model. Training is a process that uses a machine learning algorithm (i.e., a predictive algorithm) to explore relationships in the input dataset and find the best combinations for making predictions. The result is a formula (i.e., a machine learning model) that can be applied to a new dataset to obtain predictions.



[0025] FIG. 2B illustrates a subsequent state of the user interface 200B where a user has selected the predictive algorithm field 231 for inserting a type of predictive algorithm associated with the algorithm node 223. In this example, the auto classification algorithm is selected from among a list of multiple types of machine learning algorithm types such as classification, regression, clustering, time-series, data preparation, and the like. The user has also set the partition 222 node as the input for the algorithm 223. According to various embodiments, upon selection of the auto classification option 233, the framework may automatically identify debriefing components for the predictive algorithm node 223 based on a type of the predictive algorithm selected from the list in the field 231. Furthermore, although not shown, the framework may establish processing for generating the outputs of the debriefing components based on the model pipeline shown within the workspace 220.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “pipeline compiler” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018] The predictive algorithms have declarations stored in metadata of a catalog that identifies debrief components per algorithm type. A pipeline compiler component may determine, in a generic fashion and based on the request/process declarative annotations, the most appropriate debrief processor nodes to handle the debrief item evaluation delegated by the predictive algorithm to complete the model pipeline with operations to provide such debrief items. Several processor nodes (or agents) can be enrolled and combined (union operation) to address a particular debrief request types.

This “pipeline compiler” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processing nodes
	(2) A user interface
	(3) A machine learning model
	(4) A pipeline compiler

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0013] A predictive model may be trained (e.g., through machine learning) using historical data and may be used to provide a prediction based on new/live data. Predictive models can be applied to various domains such as supply chain, weather, machine/equipment assets, maintenance, law enforcement, and the like. The predictive model may be trained based on patterns, trends, anomalies, and the like, identified within historical data. Predictive models have various types, for example, classification models, regression models, time-series models, clustering models, and the like. When creating a predictive model, a user may specify an input dataset, a target variable, and maybe other variables for the predictive model to explore. These settings are used to train the predictive model. Training is a process that uses a machine learning algorithm (i.e., a predictive algorithm) to explore relationships in the input dataset and find the best combinations for making predictions. The result is a formula (i.e., a machine learning model) that can be applied to a new dataset to obtain predictions.



[0025] FIG. 2B illustrates a subsequent state of the user interface 200B where a user has selected the predictive algorithm field 231 for inserting a type of predictive algorithm associated with the algorithm node 223. In this example, the auto classification algorithm is selected from among a list of multiple types of machine learning algorithm types such as classification, regression, clustering, time-series, data preparation, and the like. The user has also set the partition 222 node as the input for the algorithm 223. According to various embodiments, upon selection of the auto classification option 233, the framework may automatically identify debriefing components for the predictive algorithm node 223 based on a type of the predictive algorithm selected from the list in the field 231. Furthermore, although not shown, the framework may establish processing for generating the outputs of the debriefing components based on the model pipeline shown within the workspace 220.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “pipeline compiler” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018] The predictive algorithms have declarations stored in metadata of a catalog that identifies debrief components per algorithm type. A pipeline compiler component may determine, in a generic fashion and based on the request/process declarative annotations, the most appropriate debrief processor nodes to handle the debrief item evaluation delegated by the predictive algorithm to complete the model pipeline with operations to provide such debrief items. Several processor nodes (or agents) can be enrolled and combined (union operation) to address a particular debrief request types.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

wherein the execution pipeline comprises a plurality of processing nodes linked together to form a data flow which includes a training data set node and a node for the predictive algorithm.

	Applicant’s Claim 10 merely teaches a plurality of nodes linked together to form a data flow which includes a training data set node and a node for the predictive algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

wherein different debriefing components are identified for each type of predictive algorithm from among a plurality of possible types of predictive algorithms stored in the catalog.

	Applicant’s Claim 11 merely teaches different debriefing components are identified. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein the plurality of types of predictive algorithms include a regression type, a classification type, and a clustering type.

	Applicant’s Claim 12 merely teaches a regression type, a classification type, and a clustering type. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

wherein the custom debriefing components are dynamically identified from stored debriefing components based on declarations within catalog metadata associated with the predictive algorithm.

	Applicant’s Claim 13 merely teaches “identification” of debriefing components. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein, when executed, the standard debriefing components comprise one or more of graphs, key performance indicators (KPIs), and variable information of the predictive algorithm with respect to a prediction performed by the predictive algorithm.

	Applicant’s Claim 14 merely teaches graphs, key performance indicators (KPIs), and variable information. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

wherein the identifying the custom debriefing components comprises identifying the custom debriefing components based on a hierarchical relationship between declared algorithm groups included in the catalog.

	Applicant’s Claim 16 merely teaches generating values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. A non-transitory computer readable medium storing program instructions which when executed are configured to cause a computer to perform a method comprising…” Therefore, it is a “computer readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

building, via a framework, an execution pipeline for training a machine learning model based on commands that are input via a user interface; 

detecting, via the user interface, a selection of a predictive algorithm included within the machine learning model; 

identifying a type of the predictive algorithm from among a plurality of different types stored in a catalog of the framework:   

identifying, via a pipeline compiler, standard debriefing components that are to be executed for the type of predictive algorithm and custom debriefing components that are to be executed for the type of the predictive algorithm based on a hierarchical arrangement of declarations included in the catalog; 

determining, via the pipeline compiler, a first subset of processing nodes within the execution pipeline to execute the standard debriefing components and a second subset of processing nodes within the execution pipeline to execute the custom debriefing components based on different output port descriptors of the first and second subsets of processing nodes stored in the catalog; 

distributing execution of the standard debriefing components to the first subset of processing nodes within a runtime environment of the execution pipeline and distributing execution of the custom debriefing components to the second subset of processing nodes within the runtime environment of the execution pipeline, respectively; 

executing the machine learning model in the runtime environment and train the executing machine learning model based on input training data via the runtime environment;

executing the first and second subsets of processing nodes of the execution pipeline within the runtime environment, respectively, which query the executing machine learning model during training and extract standard debrief values and custom debrief values, respectively; and 

displaying the standard debrief values and the custom debrief values via the user interface.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processing node
	(2) A user interface
	(3) A machine learning model
	(4) A pipeline compiler

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

This “user interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0013] A predictive model may be trained (e.g., through machine learning) using historical data and may be used to provide a prediction based on new/live data. Predictive models can be applied to various domains such as supply chain, weather, machine/equipment assets, maintenance, law enforcement, and the like. The predictive model may be trained based on patterns, trends, anomalies, and the like, identified within historical data. Predictive models have various types, for example, classification models, regression models, time-series models, clustering models, and the like. When creating a predictive model, a user may specify an input dataset, a target variable, and maybe other variables for the predictive model to explore. These settings are used to train the predictive model. Training is a process that uses a machine learning algorithm (i.e., a predictive algorithm) to explore relationships in the input dataset and find the best combinations for making predictions. The result is a formula (i.e., a machine learning model) that can be applied to a new dataset to obtain predictions.



[0025] FIG. 2B illustrates a subsequent state of the user interface 200B where a user has selected the predictive algorithm field 231 for inserting a type of predictive algorithm associated with the algorithm node 223. In this example, the auto classification algorithm is selected from among a list of multiple types of machine learning algorithm types such as classification, regression, clustering, time-series, data preparation, and the like. The user has also set the partition 222 node as the input for the algorithm 223. According to various embodiments, upon selection of the auto classification option 233, the framework may automatically identify debriefing components for the predictive algorithm node 223 based on a type of the predictive algorithm selected from the list in the field 231. Furthermore, although not shown, the framework may establish processing for generating the outputs of the debriefing components based on the model pipeline shown within the workspace 220.

This “machine learning model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “pipeline compiler” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018] The predictive algorithms have declarations stored in metadata of a catalog that identifies debrief components per algorithm type. A pipeline compiler component may determine, in a generic fashion and based on the request/process declarative annotations, the most appropriate debrief processor nodes to handle the debrief item evaluation delegated by the predictive algorithm to complete the model pipeline with operations to provide such debrief items. Several processor nodes (or agents) can be enrolled and combined (union operation) to address a particular debrief request types.

This “pipeline compiler” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A processing nodes
	(2) A user interface
	(3) A machine learning model
	(4) A pipeline compiler

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0013] A predictive model may be trained (e.g., through machine learning) using historical data and may be used to provide a prediction based on new/live data. Predictive models can be applied to various domains such as supply chain, weather, machine/equipment assets, maintenance, law enforcement, and the like. The predictive model may be trained based on patterns, trends, anomalies, and the like, identified within historical data. Predictive models have various types, for example, classification models, regression models, time-series models, clustering models, and the like. When creating a predictive model, a user may specify an input dataset, a target variable, and maybe other variables for the predictive model to explore. These settings are used to train the predictive model. Training is a process that uses a machine learning algorithm (i.e., a predictive algorithm) to explore relationships in the input dataset and find the best combinations for making predictions. The result is a formula (i.e., a machine learning model) that can be applied to a new dataset to obtain predictions.



[0025] FIG. 2B illustrates a subsequent state of the user interface 200B where a user has selected the predictive algorithm field 231 for inserting a type of predictive algorithm associated with the algorithm node 223. In this example, the auto classification algorithm is selected from among a list of multiple types of machine learning algorithm types such as classification, regression, clustering, time-series, data preparation, and the like. The user has also set the partition 222 node as the input for the algorithm 223. According to various embodiments, upon selection of the auto classification option 233, the framework may automatically identify debriefing components for the predictive algorithm node 223 based on a type of the predictive algorithm selected from the list in the field 231. Furthermore, although not shown, the framework may establish processing for generating the outputs of the debriefing components based on the model pipeline shown within the workspace 220.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “pipeline compiler” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018] The predictive algorithms have declarations stored in metadata of a catalog that identifies debrief components per algorithm type. A pipeline compiler component may determine, in a generic fashion and based on the request/process declarative annotations, the most appropriate debrief processor nodes to handle the debrief item evaluation delegated by the predictive algorithm to complete the model pipeline with operations to provide such debrief items. Several processor nodes (or agents) can be enrolled and combined (union operation) to address a particular debrief request types.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein the execution pipeline comprises a plurality of processing nodes linked together to form a data flow which includes a training data set node and a node for the predictive algorithm.

	Applicant’s Claim 18 merely teaches a data flow which includes a training data set node and a node. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein different debriefing components are identified for each type of predictive algorithm from among a plurality of types of predictive algorithms stored in the catalog.

	Applicant’s Claim 19 merely teaches the “identification” of different debriefing components. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

wherein the plurality of types of predictive algorithms include a regression type, a classification type, and a clustering type.

	Applicant’s Claim 20 merely teaches a regression type, a classification type, and a clustering type. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Claim 21 recites:

wherein the processor is configured to distribute execution of a custom debriefing component to at least two processing nodes of the runtime environment, and generate a single debrief value for the debriefing component based on a union operation applied to at least two outputs from the at least two processing nodes.

	Applicant’s Claim 21 merely teaches a configured general purpose processor that distributes processing. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 01 SEP 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
That being said, the claims do not include any mathematical algorithms recited therein. In fact, the only mention of any kind of algorithm is a predictive algorithm that is embodied within a machine learning model. Obviously a machine learning model is not simply a mathematical algorithm, but rather an executable program with inputs, outputs, and a corresponding process / function. Therefore, Applicant does not agree that Claim 1 is directed to a mathematical concept.

	Examiner’s Response - Applicants argument alleges “machine learning” as an “additional element.  Such “machine learning” is described at a high level. Applicant’s Specification recites:

[0015] Predictive capabilities are widespread in an enterprise resource planning (ERP) and can be used to help refine the resource planning based on prediction outcomes. Because machine learning is an approximate modeling (e.g., probabilistic and statistical), a predictive algorithm is often associated with debrief information enabling a user to assess the model's accuracy (of prediction) and to provide insights for interpretability (e.g., variable importance explaining a target to predict). At present, many different predictive algorithms are available to resolve a particular machine learning task (classification, regression, time series, clustering, etc.) Similarly, there are many ways to debrief the predictive algorithm (e.g., area3 DocketNo.: 180414US01 (S23.251)under curve, variable contributions, key performance indicators, confusion matrix, etc.) Typically, the process of selecting debriefing components is performed by a user when building a complex data flow, which is referred to herein as a machine learning model pipeline ("model pipeline"). In addition, the user must also specify how such debriefing components are obtained by establishing processing within the model pipeline.

This “machine learning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Moreover, this assertion by the Office is a gross oversimplification of the claimed features. For example, Claim 1 recites, inter alia identifying a type of the predictive algorithm from among a plurality of different types stored in a catalog of the framework; identifying, via a pipeline compiler, standard debriefing components that are to be executed for the type of the predictive algorithm and custom debriefing components that are to be executed for the type of the predictive algorithm based on a hierarchical arrangement of declarations included in the catalog; determining, via the pipeline compiler, a first subset of processing nodes within the execution pipeline to execute the standard debriefing components and a second subset of processing nodes within the execution pipeline to execute the custom debriefing components based on different output port descriptors of the first and second subsets of processing nodes stored in the catalog; distributing execution of the standard debriefing components to the first subset of processing nodes within a runtime environment of the execution pipeline and distributing execution of the custom debriefing components to the second subset of processing nodes within the runtime environment of the execution pipeline, respectively; executing the machine learning model in the runtime environment and training the executing machine learning model based on input training data via the runtime environment; executing the first and second subsets of processing nodes of the execution pipeline within the runtime environment, respectively, which query the executing machine learning model during training and extract standard debrief values and custom debrief values, respectively; and displaying the standard debrief values and the custom debrief values via the user interface The above-recited features of Claim 1 are directed to a runtime environment for execution / training a machine learning model. In this runtime environment, a host platform builds a pipeline of processing nodes in a more efficient manner than in a traditional machine learning pipeline by considering the different types of debriefing information that need to be generated for the model. Here, the host can designate nodes for processing standard debriefing components and nodes for processing custom debriefing components. The nodes that perform each of these roles can be annotated in a catalog of a framework that implements this invention.

	Examiner’s Response - Applicants argument depends on the statement “…builds a pipeline of processing nodes…” The claim limitation is actually: “…build, via a framework, an execution pipeline…” This teaches merely an order of execution, rather than any change to a computer. As such it is an improvement to an algorithm instead of an improvement to any computer itself.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
Furthermore, the types of nodes necessary for processing the different debriefing components can be identified by a compiler (i.e., during compile time) from a hierarchical declaration included in the catalog. By interpreting the algorithm and the debriefing components using a compiler, the entire process is automated.

	Examiner’s Response - Applicants argument depends on the idea that the “process” is automated. Such an automated “process” is described at a high level. Applicant’s Specification recites:

[0048] FIG. 5 illustrates a method 500 for auto-completing debrief processing for a model pipeline in accordance with an example embodiment. As an example, the method 500 may be performed by a database node included within a distributed database system. As another example, the method 500 may be performed by a computing device such as a web server, a cloud platform, a personal computer, a user device, and the like. In some examples, the method 500 may be performed by a plurality of devices in combination. Referring to FIG. 5, in 510, the method may include building the model pipeline via a user interface. For example, inputs may be received via the user interface to generate a data flow of nodes representing events and data of a machine learning model. In some cases, the user interface may provide selectable options through drop-down boxes, drag-and-drop operations, and the like, which may be used to add and configure nodes within the model pipeline. The nodes may be connected via links to form a pipeline which represents a machine learning model.

	This automated “process” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Furthermore, by building the pipeline in consideration of the different types of debriefing processes that need to be executed / output, the invention can more efficiently train a model. For example, standard debriefing components can be grouped together based on model type. Thus, nodes that process standard debriefing can actually process debriefing for multiple types of models that also use the model type. Whereas the custom debriefing components can be processed using different nodes in the pipeline specially designated for such specific model regardless of type.

	Examiner’s Response - Applicants argument alleges “debriefing” as an “additional element.  Such “machine learning” is described at a high level. Applicant’s Specification recites:

[0015] Predictive capabilities are widespread in an enterprise resource planning (ERP) and can be used to help refine the resource planning based on prediction outcomes. Because machine learning is an approximate modeling (e.g., probabilistic and statistical), a predictive algorithm is often associated with debrief information enabling a user to assess the model's accuracy (of prediction) and to provide insights for interpretability (e.g., variable importance explaining a target to predict). At present, many different predictive algorithms are available to resolve a particular machine learning task (classification, regression, time series, clustering, etc.) Similarly, there are many ways to debrief the predictive algorithm (e.g., area3 DocketNo.: 180414US01 (S23.251)under curve, variable contributions, key performance indicators, confusion matrix, etc.) Typically, the process of selecting debriefing components is performed by a user when building a complex data flow, which is referred to herein as a machine learning model pipeline ("model pipeline"). In addition, the user must also specify how such debriefing components are obtained by establishing processing within the model pipeline.

This “debriefing” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 5
Furthermore, the process is automated. In other words, by the user selecting a machine learning algorithm and a training data set, the host platform then creates an execution plan for debriefing the model and then executes it accordingly. Because of this, a user is not responsible for setting up the individual debriefing processing which significantly improves both the accuracy of the debriefing process (no human judgments or mistakes) but rather an automated and guaranteed debriefing based on model type.

Therefore, Applicant does not agree with the Office and believes that the rejection under Section 101 should be withdrawn. In particular, the claims of the present application are not directed to a mathematical formula but rather a host platform (such as a cloud or server) that automatically builds an execution pipeline for debriefing a machine learning model during training of the machine learning model in consideration of the types of debriefing that are needed for each type of model. Simple clicks on elements in a user interface can trigger the host platform to establish interconnections among processing nodes in a pipeline, distribute the debriefing components / algorithms to different processing nodes based on hierarchical declarations in a catalog, and then execute the pipeline and debrief the model while the model is executing / training in the same runtime environment.

None of these steps can “practically” be performed by a human but require a host platform, a runtime environment, a model pipeline, processing nodes, simultaneously execution of multiple debriefing algorithms and training of the machine learning model, and the like. That is, the present application is not directed to a concept that has been found ineligible by the Courts. Therefore, this rejection should be withdrawn.

	Examiner’s Response - Applicants argument depends on the idea that the “process” is automated. Such an automated “process” is described at a high level. Applicant’s Specification recites:

[0048] FIG. 5 illustrates a method 500 for auto-completing debrief processing for a model pipeline in accordance with an example embodiment. As an example, the method 500 may be performed by a database node included within a distributed database system. As another example, the method 500 may be performed by a computing device such as a web server, a cloud platform, a personal computer, a user device, and the like. In some examples, the method 500 may be performed by a plurality of devices in combination. Referring to FIG. 5, in 510, the method may include building the model pipeline via a user interface. For example, inputs may be received via the user interface to generate a data flow of nodes representing events and data of a machine learning model. In some cases, the user interface may provide selectable options through drop-down boxes, drag-and-drop operations, and the like, which may be used to add and configure nodes within the model pipeline. The nodes may be connected via links to form a pipeline which represents a machine learning model.

	This automated “process” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 6
In addition, Applicant also disagrees with the Office that the present application does not provide a clear practical application under Prong II (Step 2A). As noted above, the host platform is able to automatically generate a processing pipeline for debriefing a machine learning model while it is training. The host platform uses a catalog to map together a type of model to hierarchical declaration for debriefing the type of model. The hierarchical declaration may include a first level of algorithms which use “standard” debriefing components and a lower level of algorithms which use “custom” debriefing components. Thus, model execution can be performed in a more efficient way.

Therefore, Applicant submits that the claimed invention is not directed to an abstract idea as discussed above.

	Examiner’s Response - Applicants argument depends on the idea that the “process” is automated. Such an automated “process” is described at a high level. Applicant’s Specification recites:

[0048] FIG. 5 illustrates a method 500 for auto-completing debrief processing for a model pipeline in accordance with an example embodiment. As an example, the method 500 may be performed by a database node included within a distributed database system. As another example, the method 500 may be performed by a computing device such as a web server, a cloud platform, a personal computer, a user device, and the like. In some examples, the method 500 may be performed by a plurality of devices in combination. Referring to FIG. 5, in 510, the method may include building the model pipeline via a user interface. For example, inputs may be received via the user interface to generate a data flow of nodes representing events and data of a machine learning model. In some cases, the user interface may provide selectable options through drop-down boxes, drag-and-drop operations, and the like, which may be used to add and configure nodes within the model pipeline. The nodes may be connected via links to form a pipeline which represents a machine learning model.

	This automated “process” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 7
However, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.

	Examiner’s Response - Applicants argument rests on the idea that “the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception”. Aside from the conventional “additional elements” in the claims, the claims are devoid of non-abstract elements. Specific orderings of abstractions (such as math concepts or mental steps) are still abstract. 
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 8
However, Gil fails to anticipate or render obvious the features of Claim 1, because Gil fails to describe or suggest, “identifying, via a pipeline compiler, standard debriefing components that are to be executed for the type of the predictive algorithm and custom debriefing components that are to be executed for the type of the predictive algorithm based on a hierarchical arrangement of declarations included in the catalog.

The system of Gil does not discern between standard debriefing components and custom debriefing components. Instead, the catalog described at page 2 of Gil may include annotations which provide information / metadata about preconditions, performance, and other constraints of a primitive (machine learning model). However, simply describing that a model performance may be stored in a catalog is not the equivalent of identifying standard debriefing components that are to be executed for the type of the predictive algorithm and custom debriefing components that are to be executed for the type of the predictive algorithm.

	The 35 U.S.C. § 102 (a)(1) rejection is WITHDRAWN because Gil does not expressly discern between standard debriefing components and custom debriefing components.

Argument 9
Moreover, at no point does Gil describe a hierarchical arrangement of declarations in a catalog. Instead, the catalog described at page 2 of Gil may include annotations which provide information / metadata about preconditions, performance, and other constraints of a primitive (machine learning model). However, the catalog is not organized with declarations, let alone, declarations arranged in a hierarchical format.

	The 35 U.S.C. § 102 (a)(1) rejection is WITHDRAWN because Gil does not expressly discern between standard debriefing components and custom debriefing components.

Argument 10
In addition, Gil also fails to anticipate or render obvious the features of Claim 1, because Gil fails to describe or suggest, “determining, via the pipeline compiler, a first subset of processing nodes within the execution pipeline to execute the standard debriefing components and a second subset of processing nodes within the execution pipeline to execute the custom debriefing components based on different output port descriptors of the first and second subsets of processing nodes stored in the catalog.”

AS an initial matter, Gil does not store output port descriptors of processing nodes in the catalog. Instead, the catalog described at section 3.2 of Gil may include annotations which provide information / metadata about preconditions, performance, and other constraints of a machine learning model. The catalog may also include descriptions of the invocations of the functionality. Furthermore, the catalog can cluster models based on model family and algorithm types.

That being said, Gil does not describe storing information about processing nodes within the catalog, let alone, output port descriptors of such processing nodes. The information stored in the “primitive” catalog is information about the models not he processing nodes. Moreover, because Gil does not describe storing the processing node output descriptors in the catalog, it necessarily follows that the system of Gil cannot identify two different subsets of processing nodes and allocated different debriefing components (standard vs. custom) to the different subsets using such processing node output port descriptors.

	The 35 U.S.C. § 102 (a)(1) rejection is WITHDRAWN because Gil does not expressly discern between standard debriefing components and custom debriefing components.

Argument 11
In addition, Gil also fails to anticipate or render obvious the features of Claim 1, because Gil fails to describe or suggest, “distributing execution of the standard debriefing components to the first subset of processing nodes within a runtime environment of the execution pipeline and distributing execution of the custom debriefing components to the second subset of processing nodes within the runtime environment of the execution pipeline, respectively.”

As previously noted, Gil does not discern between standard and custom debriefing components. Gil also fails to describe identifying two different subsets of processing nodes based on output port descriptors of the processing nodes. Therefore, it necessarily follows that Gil cannot distribute execution of standard / custom debriefing components to the two different identified subsets of processing nodes.

Essentially, Gil describes a process of “building” a machine learning pipeline, but Gil fails to describe how such a pipeline executes or debriefs the model. Because of this, Gil has significant deficiencies with respect to the features in the pending claims.

	The 35 U.S.C. § 102 (a)(1) rejection is WITHDRAWN because Gil does not expressly discern between standard debriefing components and custom debriefing components.

Argument 12
For at least these reasons, Claim 1 is believed to be in condition for allowance. Claims 9 and 17 recite similar features as Claim 1 and are believed to be in condition for allowance as Claim 1. Furthermore, Claims 2-6, 8, 10-14, 16, and 18-22 ultimately depend from one of Claims 1, 9, and 17 and are therefore believed to be allowable for at least the same reasons as provided herein for Claims 1, 9, and 17.

	The 35 U.S.C. § 102 (a)(1) rejection is WITHDRAWN because Gil does not expressly discern between standard debriefing components and custom debriefing components.

Argument 13
Furthermore, Applicant notes that many of the dependent claims include features that are specific to debriefing of a predictive model. Therefore, should the Office continue to use Gil as a form of prior art in a subsequent Action, Applicant reserves the right to address the deficiencies of the dependent claims in view of Gil.

	The 35 U.S.C. § 102 (a)(1) rejection is WITHDRAWN because Gil does not expressly discern between standard debriefing components and custom debriefing components.

Relevant Art
	Art that is relevant to this action, but not cited is the following:



Gil, et al., P4ML: A Phased Performance-Based Pipeline Planner for Automated Machine Learning, ICML 2018 AutoMLWorkshop, Proceedings of Machine Learning Research, 2018, pp. 1-8

Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
14 SEP 2022